Citation Nr: 9930326	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-00 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for chronic urinary 
tract infections.

2. Entitlement to service connection for anemia.

3. Entitlement to an increased evaluation for idiopathic 
thrombocytopenia purpura, currently evaluated as 30 
percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from August 1989 to March 
1992.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in April 1997.  The requested development 
has been completed to the extent possible and the case has 
been returned for appellate consideration.  This appeal 
originates from a decision dated in June 1994 by the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  During the pendency of this appeal, 
the appellant relocated her residence to Scottsdale, Arizona 
and the Phoenix RO assumed jurisdiction over the case.



FINDINGS OF FACT

1. There is no competent evidence of record of a current 
urologic disability which is related to service or a 
service-connected disability.

2. There is no competent evidence of record to relate the 
presence of anemia to service or to a service-connected 
disability.

3. The appellant's idiopathic thrombocytopenia purpura is 
manifested by a platelet count between 89,000 and 91,000 
without evidence of bleeding and is not shown to be 
productive of chronic symptoms following severe attacks 
and several years remission.


CONCLUSIONS OF LAW

1. The appellant's claims to service connection for chronic 
urinary tract infections and anemia are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2. The schedular criteria for a disability evaluation in 
excess of 30 percent for idiopathic thrombocytopenia 
purpura are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 
7705 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claims

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Furthermore, service connection may be in order where 
disability is shown to be proximately due to or the result of 
a service-connected disease or injury  38 C.F.R. § 3.310 
(1998).

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for 
chronic urinary tract infections and anemia.  As noted above, 
to meet the requirement of a well grounded claim such to 
allow for analysis of the merits of the claim for service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown supra.  

In this case, the record does not reflect a current diagnosis 
of chronic urinary tract infections.  In fact, on VA 
examination in May 1998, the examiner, in response to the 
inquiry as to whether the appellant had a chronic urinary 
tract disorder which is caused by the ITP, answered no, the 
two are not related.  On subsequent VA urologic examination 
in August 1998, the examiner indicated that there was no 
urologic abnormality at the present time.  With respect to 
the appellant's claim for service connection for anemia, 
while the presence of anemia was found on VA hematology 
examination in May 1998, the examiner commented that the 
appellant is not bleeding enough to cause the anemia and the 
anemia appears to be due to other causes unrelated to the 
ITP. 

In view of these findings, and the lack of any additional 
competent evidence to the contrary, the Board finds that the 
appellant has not submitted evidence of a current urologic 
disability such to meet the first requirement of a well 
grounded claim and while the record suggests the appellant is 
anemic, there is no competent evidence to provide a 
relationship or link between any current anemia and the 
service-connected ITP such to allow for this claim to meet 
the requirement of a nexus between the current disorder and 
service or a service-connected disability.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and her service or a 
service-connected disability are found to be inherently 
incredible when viewed in the context of the total record.  
While the appellant may be competent to offer evidence 
regarding symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), 
she is not competent to diagnose the presence of a current 
disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's 
contentions and testimony with respect to her claims for 
service connection; however, through these statements alone, 
she cannot meet the burden imposed by section 5107(a) merely 
by presenting lay beliefs as to her current diagnoses and 
their relationship to service because her current diagnoses 
and their relationship to any causative factor or other 
disability, as noted above, is a medical conclusion and lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a).  In addition, the Board has considered the 
appellant's arguments regarding the provisions of secondary 
service connection and the holding in Allen v. Brown,  7 Vet. 
App. 439 (1995).  However, in view of the above and the lack 
of any additional evidence to provide a basis to relate any 
current disability to the service-connected ITP, based on 
either causation or aggravation, the Board finds these 
provisions inapplicable.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
claims are not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make her claims well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).

Finally, the Board acknowledges that it has decided the 
current appeal for service connection on a different basis 
than did the RO.  When the Board addresses in a decision a 
question that has not been addressed by the RO, it must be 
considered whether the appellant has been given adequate 
notice and opportunity to respond and, if not, whether she 
will be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board concludes that she has not been 
prejudiced by the decision herein as her claim, based upon 
the merits of the issue inherently includes the assertion 
that it meets the threshold requirement of being well 
grounded.  See Meyer v. Brown, 9 Vet. App. 425 (1996).



II.  Increased Disability Evaluation for Idiopathic 
Thrombocytopenia Purpura

Initially, the Board notes that the claim for an increased 
rating for ITP is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  Specifically, her allegations regarding 
an increase in the severity of this disability are deemed 
sufficient to render the claim plausible.  See Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).

In June 1992, the RO granted service connection for ITP with 
splenectomy and assigned a 30 percent rating effective from 
March 17th, 1992.  In November 1992, the appellant submitted 
a claim for an increased disability evaluation for ITP.  
Since this claim was filed within the one year time period 
allowed for an appeal of the June 1992 decision and 
essentially meets the requirement of a Notice of Disagreement 
pursuant to 38 C.F.R. § 20.201, the Board will construe the 
appellant's claim to  include disagreement with the initial 
evaluation assigned by the RO.  The Board notes, as explained 
below, that the evidence of record does not provide a basis 
for the assignment of "staged ratings," from March 17th, 
1992 to the present time as the severity of disability 
attributable to ITP has essentially remained unchanged over 
that period of time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Affairs (the 
Court), formerly the United States Court of Veterans Appeals.  
See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).

The Board further notes that while this appeal was pending, 
the applicable rating criteria for hemic and lymphatic system 
disorders, 38 C.F.R. § 4.117 et seq., were amended effective 
October 23rd, 1995.  See 60 Fed. Reg. 49, 227 (September 22nd, 
1995).  Pursuant to VAOPGCPREC 11-97, where a regulation is 
amended during the pendency of an appeal to the Board, the 
Board must first determine whether the amended regulation is 
more favorable to the claimant than the prior regulation, 
and, if it is, the Board must apply the more favorable 
provision.  See Dudnick v. Brown, 9 Vet.App. 397 (1996)(per 
curiam); Karnas v. Derwinski, 1 Vet.App. 308 (1991).  

Pursuant to the criteria in effect prior to October 23rd, 
1995, "purpura hemorrhagica," manifested by acute 
fulminating forms, or with few or brief remissions, warrants 
a 100 percent evaluation.  Where there are chronic symptoms, 
following severe attacks and several years remission a 60 
percent evaluation is warranted and where the disability is 
shown to be cured, with splenectomy, a 30 percent evaluation 
is warranted.

Under the revised criteria, a 100 percent evaluation requires 
a platelet count of less than 20,000 with active bleeding and 
treatment with medication and transfusions.  Where the 
platelet count is between 20,000 and 70,000, and the symptoms 
do not require treatment, without bleeding, a 70 percent 
evaluation is warranted.  A 30 percent evaluation is 
warranted where there is a stable platelet count between 
70,000 and 100,000, where treatment is not required and where 
there is no bleeding.  

When viewed in light of the evidence of record, the 
undersigned concludes that the preponderance of the evidence 
is against an increased rating for ITP under either the old 
or revised criteria.  While the appellant contends that a 
higher evaluation is warranted, her assertions and testimony 
are outweighed by the objective medical evidence of record 
which does not establish a platelet count between 20,000 and 
70,000 or the presence of chronic symptoms following severe 
attacks and several years remission.  Although one blood 
sample taken in May 1995 noted a platelet count of 67,000, in 
March 1995 the count was 151,000, and in July 1995, the 
appellant's treating hematologist noted that the appellant 
required periodic follow-up for her hematologic abnormalities 
although other than iron replacement therapy there was no 
ongoing treatment.  It was further noted that the appellant 
continued to have "mild thrombocytopenia."  On VA 
examination in May 1998, it was noted that the appellant's 
platelet count was between 89,000 and 91,000, well within the 
range for the current 30 percent rating under the revised 
criteria.  

In view of the above and the absence of any additional 
evidence to establish the presence of chronic symptoms 
following severe attacks and several years remission, or a 
platelet count between 20,000 and 70,000, the Board concludes 
that entitlement to an increased rating for ITP is not shown.

In reaching the above conclusion, the Board has considered 
the provisions of 38 U.S.C.A. § 3.321 with regard to an 
extraschedular evaluation.  However, as noted above, the 
disability picture presented by the appellant's ITP is not so 
unusual or extraordinary to render the schedular criteria 
inapplicable.  Factors that would distinguish this case from 
others where the disability is similar in nature and severity 
are not shown.  


ORDER

Service connection for urinary tract infections and anemia 
and a rating in excess of 30 percent for idiopathic 
thrombocytopenia purpura are denied.  



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

